Filed 4/9/21 P. v. Newell CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----

THE PEOPLE,                                                                                  C091863

                   Plaintiff and Respondent,                                   (Super. Ct. Nos. CH036101 &
                                                                                        CH036774)
         v.

CHRISTOPHER LEE NEWELL,

                   Defendant and Appellant.



         Defendant Christopher Lee Newell appeals the trial court’s judgment sentencing
him to an aggregate prison term of 14 years arising from three separate criminal cases.
Relying upon People v. Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), defendant argues
the trial court violated his right to due process under both the federal and state
constitutions. He reasons there is no evidence in the record supporting the trial court’s
determination that he would be able to pay the two $300 restitution fines (Pen. Code,
§ 1202.4, subd. (b))1 imposed, and thus, these fines are unconstitutional under Dueñas.
We disagree with Dueñas and will affirm the judgment.




1        Undesignated statutory references are to the Penal Code.

                                                             1
                      FACTUAL AND PROCEDURAL HISTORY
       On July 9, 2018, the People filed a complaint in case No. CH036101 (the 2018
Case) charging defendant with attempted premeditated murder (§§ 664/187, subd. (a);
count I); assault by a life prisoner (§ 4500; count II); assault by means of force likely to
produce great bodily injury while confined in state prison (§ 4501, subd. (b); count III);
and custodial possession of a weapon (§ 4502, subd. (a); count IV). As to counts I, II,
and III, it was also alleged that defendant inflicted great bodily injury (§ 12022.7,
subd. (a)) causing the offense to be a serious felony (§ 1192.7, subd. (c)(8)). It was
further alleged that defendant had suffered two prior strikes (§ 667, subd. (b)-(i)) as to
count I, and one prior strike (§ 667, subd. (b)-(i)) as to counts II, III, and IV.
       On February 25, 2019, the People filed a complaint in case No. CH036774 (the
2019 Case) charging defendant with attempted premeditated murder (§§ 664/187,
subd.(a); count I); assault by a state prisoner (§ 4501, subd. (a); count II); and custodial
possession of a weapon (§ 4502, subd. (a); count III). As to counts I and II, it was also
alleged that defendant inflicted great bodily injury (§ 12022.7, subd. (a)) causing the
offense to be a serious felony (§ 1192.7, subd. (c)(8)). It was further alleged defendant
had suffered a prior strike (§ 667, subd. (b)-(i)) as to counts I through III.
       Defendant resolved both the 2018 and 2019 Cases through a plea agreement on
August 15, 2019. In the 2018 Case, defendant pleaded guilty to an added charge of
assault with a deadly weapon (§ 245, subd. (a)(1)) and admitted the great bodily injury
and prior strike enhancements. In the 2019 Case, defendant pleaded guilty to an added
charge of assault with a deadly weapon (§ 245, subd. (a)(1)) and admitted a prior strike
enhancement. The parties agreed defendant would serve 11 years for the 2018 Case plus
two years consecutive for the 2019 Case, and the remaining charges and enhancements
were dismissed in each action.
       Defendant was sentenced in the 2018 Case, the 2019 Case, and a third unrelated
case that required resentencing on February 28, 2020. The court set the assault with a

                                               2
deadly weapon count from the 2018 Case as the principal term, imposed the upper term
of four years, doubled to eight years for the prior strike plus three years for the great
bodily injury enhancement. The court imposed an additional two years consecutive for
the 2019 Case (one-third the midterm for assault with a deadly weapon doubled) and a
consecutive term of one year for the unrelated case. The court further imposed two $300
restitution fines (§ 1202.4, subd. (b)), two suspended $300 parole revocation restitution
fines (§ 1202.45), and waived “the operation and conviction fees . . . in the interest of
justice.” Defendant’s counsel objected under Dueñas that defendant was indigent and
unable to pay the restitution fines. The trial court refused to stay the restitution fines on
that basis. Defendant timely appealed this judgment in the 2018 Case and 2019 Case. He
did not request certificates of probable cause.
                                       DISCUSSION
       Defendant argues this court must strike the two $300 restitution fines imposed
under section 1202.4 because there is no evidence in the record supporting his ability to
pay them, and absent an ability to pay determination, they are unconstitutional under
Dueñas.
       Dueñas held “due process of law requires the trial court to conduct an ability to
pay hearing and ascertain a defendant’s present ability to pay before it imposes court
facilities and court operations assessments under . . . section 1465.8 and Government
Code section 70373.” (Dueñas, supra, 30 Cal.App.5th at p. 1164.) The Dueñas court
also held “that although . . . section 1202.4 bars consideration of a defendant’s ability to
pay unless the judge is considering increasing the fee over the statutory minimum, the
execution of any restitution fine imposed under this statute must be stayed unless and
until the trial court holds an ability to pay hearing and concludes that the defendant has
the present ability to pay the restitution fine.” (Ibid.) We are not persuaded that the
analysis used in Dueñas is correct.



                                              3
       Our Supreme Court is now poised to resolve this question, having granted review
in People v. Kopp (2019) 38 Cal.App.5th 47, review granted November 13, 2019,
S257844, which agreed with the court’s conclusion in Dueñas that due process requires
the trial court to conduct an ability to pay hearing and ascertain a defendant’s ability to
pay before it imposes court facilities and court operations assessments under section
1465.8 and Government Code section 70373, but not restitution fines under section
1202.4. (Kopp, at pp. 95-96.)
       In the meantime, we join those authorities that have concluded the principles of
due process do not require determination of a defendant’s present ability to pay before
imposing the fines and assessments at issue in Dueñas and in this proceeding. (People v.
Kingston (2019) 41 Cal.App.5th 272, 279; People v. Hicks (2019) 40 Cal.App.5th 320,
329, review granted Nov. 26, 2019, S258946; People v. Aviles (2019) 39 Cal.App.5th
1055, 1069; People v. Caceres (2019) 39 Cal.App.5th 917, 928.) Having done so, we
reject defendant’s Dueñas challenge.
                                      DISPOSITION
       The judgment is affirmed.



                                                   /s/
                                                  HOCH, J.

We concur:



 /s/
BLEASE, Acting P. J.



 /s/
RENNER, J.


                                              4